Citation Nr: 1004300	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina 


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for service-connected lumbar spine degenerative disc disease 
and S1 joint osteoarthritis with range of motion limitation 
and bilateral lower extremity radiculopathy.

2. Whether the apportionment of the Veteran's initial rating 
for service-connected lumbar spine disability as 65 percent 
due to post-service injury was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In August 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file. 

In December 2008, the Board issued a decision, denying the 
claim.  In July 2009, the parties (the Secretary of VA and 
the Veteran) filed a Joint Motion for Remand, which was 
granted by Order of the Court in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In February 1999, the Veteran filed a claim to reopen his 
claim for service connection for a back disability.  Service 
connection was granted in a November 2004 rating decision, 
and a 20 percent initial disability evaluation was assigned.  
However, in rating the disability, the RO deducted 65 
percent of the rating determined to be warranted for the 
Veteran's total disability as due to post-service injury.  
In January 2005, he appealed with respect to the initially 
assigned rating.  The appeal was denied by the Board in a 
December 2008 rating decision, which the Veteran appealed to 
the Court of Appeals for Veterans Claims (Court).  In 
October 2009, a Joint Motion for Remand (Joint Motion) was 
granted by the Court.
The Joint Motion indicates that a liberal reading of the 
Veteran's January 2005 notice of disagreement (NOD) presents 
an appeal of the propriety of the apportionment of the 
rating in addition to an appeal of the initial 20 percent 
disability evaluation granted.  As noted by the Joint 
Motion, although the RO mentioned the fact of the 
apportionment in the May 2005 statement of the case (SOC), 
the SOC did not include discussion of the evidence related 
to the apportionment, and the propriety of the apportionment 
was not adjudicated.  Therefore, a remand of the appeal is 
required so that a SOC may be issued on the apportionment of 
the Veteran's initial rating.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

With regard to the appeal of the initially assigned rating 
of 20 percent, the Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As 
the outcome of the Veteran's initial rating claim is 
impacted by the resolution of his apportionment claim, the 
claims are inextricably intertwined.  Consequently, the 
claim of entitlement to an initial rating in excess of 20 
percent for service-connected lumbar spine disability must 
be remanded to the AOJ in accordance with Harris. 

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his 
representative in response to the January 
2005 NOD with regard to the November 2004 
apportionment of his initial rating for 
his service-connected lumbar spine 
degenerative disc disease.  An appropriate 
period of time should be allowed for 
response.

2.  Thereafter, readjudicate the Veteran's 
initial rating claim, to include all 
evidence received since the May 2008 
supplemental statement of the case (SSOC).  
If the claim remains denied, the Veteran 
and his representative should be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


